ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgments
In the reply, filed on June 2, 2022, Applicant amended claims 13-15, 48, 50, 97, and 98.
In the non-final rejection of February 15, 2022, Examiner noted that the information disclosure statements filed April 20, 2021, and December 23, 2021, fail to comply with 37 CFR 1.98(a)(2). Applicant cited "Office Action for MX Application No. MX/A/2010/008012 dated September 11, 2013...” in the information disclosure statement of June 2, 2022. Concern is withdrawn.
Examiner objected to claims 13, 50, 97, and 98. Applicant amended claims 13, 50, 97, and 98. Objection is withdrawn.
Examiner rejected claims 48, 97, and 98 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant amended claims 48, 97, and 98. Rejection is withdrawn.
In the notice of allowance of June 20, 2022, Examiner noted that the information disclosure statement filed June 2, 2022, fails to comply with 37 CFR 1.98(a)(3)(i). Applicant filed an English translation for “Office Action for JP Application No. 2021-060927 dated May 17, 2022” in the reply of August 4, 2022. Concern is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 13, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a fluid handling cassette for use in a peritoneal dialysis system, as claimed, specifically including a drain line port arranged for connection to a drain line, the drain line port being in fluid communication with the second port of the at least one pump chamber via at least a second one of the plurality of flowpaths; and a plurality of solution line spikes each having an associated solution line valve in fluid communication with the first port of the at least one pump chamber via the first one of the plurality of flowpaths for delivery of a solution to the at least one pump chamber, wherein the first one of the plurality of flowpaths does not extend through the at least one pump chamber.
In regards to independent claim 50, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a fluid handling cassette for use in a peritoneal dialysis system, as claimed, specifically including a drain line port arranged for connection to a drain line, the drain line port being in fluid communication with the second port of the at least one pump chamber via a second one of the plurality of flowpaths; and a plurality of solution line spikes each having an associated solution line valve in fluid communication with the first port of the at least one pump chamber via the first one of the plurality of flowpaths for delivery of a solution to the at least one pump chamber, wherein the first one of the plurality of flowpaths does not extend through the at least one pump chamber.
	Childers et al (US 2009/0012448) teaches a fluid handling cassette (Figures 3A and 3C, cassette [30], with spikes [33a] and ports [35c][35d] of Figure 3B) for use in a peritoneal dialysis system, the cassette comprising: a patient line port [35c] having an associated patient line valve (one of valves [341][347][382][385]) (paragraph [0055])  and arranged for connection to a patient line for delivery of a dialysate to a peritoneal cavity of a patient (paragraph [0053]: port 35c is provided for connection to the patient) and withdrawal of the dialysate from the patient (paragraph [0055]: Fluid is returned from the patient through port 35c), the patient line valve being in fluid communication with the first port (bottom port of pump chambers [307][309]) of the at least one pump chamber (pump chambers [307][309]) via at least a first one (from spikes [33a] to pump chambers [307][309] to port [35c]) of the plurality of flowpaths for both the delivery of the dialysate and the withdrawal of the dialysate. 
	Childers et al teaches a drain line port [35d] arranged for connection to a drain line, the drain line port being in fluid communication with the at least one pump chamber via at least a second one (from pump chambers [307][309] to port [35d]) of the plurality of flowpaths. However, Childers et al does not teach the drain line port being in fluid communication with “the second port” of the at least one pump chamber via at least a second one of the plurality of flowpaths, as Childers et al teaches the drain line port being in fluid communication with “the first port” (bottom port of pump chambers [307][309]) of the at least one pump chamber via at least a second one of the plurality of flowpaths (as can be seen in Figure 3D).
	Childers et al teaches a plurality of solution line spikes [33a] each having an associated solution line valve (from valves [321][325][327][331][371][373][374][376]) in fluid communication with the at least one pump chamber via the first one of the plurality of flowpaths for delivery of a solution to the at least one pump chamber. However, Childers et al does not teach the plurality of solution line spikes each having an associated solution line valve in fluid communication with “the first port” of the at least one pump chamber via the first one of the plurality of flowpaths, as Childers et al teaches the plurality of solution line spikes each having an associated solution line valve in fluid communication with “the second port” (top port of pump chambers [307][309]) of the at least one pump chamber via the first one of the plurality of flowpaths (as can be seen in Figure 3D).
	Childers does not teach “wherein the first one of the plurality of flowpaths does not extend through the at least one pump chamber”, as Childers et al teaches that the first one (from spikes [33a] to pump chambers [307][309] to port [35c]) of the plurality of flowpaths does extend through the at least one pump chamber.
	Thus, independent claims 13 and 50 are allowed. Dependent claims 14-22 are allowed by virtue of being dependent upon independent claim 13.

	In regards to independent claim 48, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a fluid handling cassette for use in a peritoneal dialysis system, as claimed, specifically including a plurality of solution line spikes at the second end of the body in fluid communication with the at least one pump chamber via the first one of the plurality of flowpaths for delivery of a solution to the at least one pump chamber.
	In regards to independent claim 97, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a fluid handling cassette for use with a fluid handling system of a medical infusion device, as claimed, specifically including a plurality of solution line spikes at the second end of the body in fluid communication with the at least one pump chamber via the first one of the plurality of flowpaths for delivery of a solution to the at least one pump chamber.
	In regards to independent claim 98, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a fluid handling cassette for use in a fluid handling system useable in a medical infusion application, as claimed, specifically including a plurality of solution line spikes at the second end of the body in fluid communication with the at least one pump chamber via the first one of the plurality of flowpaths for delivery of a solution to the at least one pump chamber.
Childers et al teaches a fluid handling cassette (Figures 3A and 3C, cassette [30], with spikes [33a] and ports [35c][35d] of Figure 3B) for use in a peritoneal dialysis system or for use with a fluid handling system of a medical infusion device or for use in a fluid handling system useable in a medical infusion application, the cassette comprising: a plurality of solution line spikes [33a] in fluid communication with the at least one pump chamber (pump chambers [307][309]) via the first one (from spikes [33a] to pump chambers [307][309] to port [35c]) of the plurality of flowpaths for delivery of a solution to the at least one pump chamber. However, Childers et al does not teach the plurality of solution line spikes “at the second end of the body”, as Childers et al teaches the plurality of solution line spikes “at the first end of the body” where the patient line port [35c] and drain line port [35d] are also located (Figure 3B).
Thus, independent claims 48, 97, and 98 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783